Miller became associated with Adams-Cates Company in procuring a renter for certain store property. The contract between Adams-Cates Company and Miller *Page 862 
provided that Miller was to receive one fourth of the commissions payable to Adams-Cates Company. The lease contract which was perfected between the lessor, Yudelson, and the lessee. Ronis, provided how and when said commissions were to be paid. Miller contracted with Adams-Cates Company, and, as between them, accepted the terms of payment of the commissions as set out in the lease contract. The provisions of the lease as to commissions and as to termination, material to an understanding of the issues involved, were as follows:
"Lessee accepts this lease, and agrees to pay to lessor, through Adams-Cates Company, . . promptly on the first day of each rental month in advance, during the term of this lease, a monthly rental of seven hundred fifty and no/100 dollars ($750) from August 15, 1936, to August 14, 1941; eight hundred thirty-three and 33/100 dollars ($833.33) from August 15, 1941, to August 14, 1946. It is agreed that, upon the failure of the lessee or his assigns (should an assignment hereof be permitted) to pay in full any sum of money which may be due by him hereunder, or to comply with any other of the terms, conditions, or agreements of this indenture, the lessor, acting through himself or his agents or representatives, shall have the right, upon fifteen days notice by registered mail notice and without legal process, to declare this lease to be at an end. Thereupon, the same shall be at an end, except for the purpose of enforcing rights then accrued hereunder. The lessor, or his agents, representatives or assigns, may forthwith enter upon said premises and forcibly or otherwise, remove all persons and things therefrom, and repossess the same, all notice provided by law for the termination of tenancy and all right process hereby waived.
"It is further agreed that in the event (1) the lessee is adjudged to be a bankrupt, or (2) applies for relief under any law of the United States relating to bankruptcy or any amendment thereto, or any relief under any State laws relating to bankruptcy or any amendment thereto, or any relief under any State laws relating to insolvency, or (3) obtains under any law of the United States relating to bankruptcy as from time to time amended, or under any State law, whether upon his own application or that of his creditors or other person at interest, any extension of time for the payment of his obligations or any stay of the right to proceed *Page 863 
against the lessee, or obtains any other relief which may be afforded by any law or laws of the kind of character herein referred to, or (4) a receiver, conservator, or other custodian is appointed for him or his property by any court, then, or in either or any such events, the lessor shall have the right to declare this lease at an end, provided this right be exercised within six (6) months after the happening of any such contingency. For the purposes of this paragraph or section of this lease, the assignee of the lessee or any subsequent holder or successor in interest of the lessee at the time in possession (should an assignment or more than one successive assignments of this lease have been permitted in accordance with the terms hereof) is to be regarded as lessee within the meaning and intendment of this paragraph or section, and all and singular the above-mentioned provisions, made in respect of the right to terminate this lease upon the happening of any one of the contingencies above specified, shall obtain in respect of any such assignee, subsequent holder or successor in interest of the lessee; provided, however, that if this lease shall have been assigned or transferred in the manner and under the conditions herein set out and hereby permitted, then the happening of any of the above contingencies, affecting the original lessee or involving the property of such lessee, shall not have the effect of permitting the lessor to declare this lease to be terminated as against the then holder of the same. In the event these premises are subleased, or this contract is assigned under the terms and in the manner herein permitted, such subtenant or assignee shall become liable directly to the lessor hereunder to the same extent as to all things herein mentioned, without relieving any liability of the lessee. The parties hereto agree that the said agents [Adams-Cates Company], their successors, representatives, or assigns, in consideration of the services rendered in procuring this contract and of services to be rendered under the same, shall have, as compensation the first month's rent collected in cash, and for the remaining months, five per centum (5) of the gross rentals to arise thereunder or under any renewal thereof, which is now by the lessor, with the assent of the lessee, conveyed, granted, and assigned to the said agents, their successors, representatives, and assigns. Any person who may acquire an interest in said premises shall take notice hereof and be subject hereto. In the event that lessee shall acquire lessor's title *Page 864 
or interest in said premises, and thereafter the lessor shall fail and refuse to pay said compensation, then the lessee covenants and binds himself to pay the same as and when same would have been due and payable if no such acquisition of said lessor's title or interest had been had by the lessee, lessee hereby waiving demand for the payment of such compensation made upon the lessor and notice of default in making any such payment on the part of the lessor."
Adams-Cates Company, without the consent of Miller and without his knowledge, agreed with the lessor and the lessee that the contract between them be canceled along with the provisions of paying commissions. The cancellation of the contract thus agreed to by Adams-Cates Company and without the knowledge or consent of Miller was not based on any of the provisions set out in the lease contract authorizing a cancellation of it. This is in substance the allegations of the petition, and the answer does not allege any facts to the contrary. If the lease contract was terminated otherwise than according to its own provisions (which those who are concerned would have a right, as between themselves, to do by mutual agreement), to the detriment of one of the parties concerned and interested therein, it would be as to him an illegal termination, and those responsible therefor would be liable for damages. Therefore, under the facts of this case, Adams-Cates Company, having participated without the consent of Miller in the cancellation of the contract, became liable for the illegal termination of the contract, and is responsible to Miller by reason of its own contract with him based upon the terms of the lease contract. This does not announce any new principles of law, but only those which are as old as the law of contracts, and apply to contracts concerning one business as well as to another. To allow an escape from liability by permitting one to allege his own opinion of good faith and business judgment, as a defense for the violation of the plain provisions of a contract, would lead us into a chaotic state so far as the law of contracts is concerned. Counsel for the defendant, either in their brief or under their motion for rehearing, have not cited any authorities which would tend to vary the rules above reiterated, long the principles of contracts, and the cases which they do cite and ask this court to invoke are based upon entirely different states of facts. *Page 865